Exhibit 10.2

 

EXECUTION COPY

SECOND AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated
as of March 3, 2011, by and among SYNTA PHARMACEUTICALS CORP., a Delaware
corporation (“Borrower”), SYNTA SECURITIES CORP., a Massachusetts corporation
(“Guarantor”); Borrower and Guarantor each a “Loan Party” and, collectively, the
“Loan Parties”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
acting in its capacity as agent (“Agent”) for the lenders under the Loan
Agreement (as defined below) (“Lenders”), and the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Loan Parties, Lenders and Agent are parties to that certain Loan
and Security Agreement, dated as of September 30, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used herein have the meanings given to them in the Loan
Agreement except as otherwise expressly defined herein), pursuant to which
Lenders have agreed to provide to Borrower certain loans and other extensions of
credit in accordance with the terms and conditions thereof; and

 

WHEREAS, the Loan Parties, Agent and Lenders desire to amend certain provisions
of the Loan Agreement in accordance with, and subject to, the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Loan Parties, Lenders and Agent
hereby agree as follows:

 

1.             Acknowledgment of Obligations.  Borrower hereby acknowledges,
confirms and agrees that all Term Loans made prior to the date hereof, together
with interest accrued and accruing thereon, and fees, costs, expenses and other
charges owing by Borrower to Agent and Lenders under the Loan Agreement and the
other Debt Documents, are unconditionally owing by Borrower to Agent and
Lenders, without offset, defense or counterclaim of any kind, nature or
description whatsoever except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditor’s rights generally.

 

2.             Amendments to Loan Agreement.  Subject to the terms and
conditions of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 5 below, the Loan Agreement is hereby amended
as follows:

 

(a)           Section 5.7 of the Loan Agreement is amended by (a) deleting the
word “and” immediately preceding clause (i) thereof and substituting a comma
(“,”) in lieu thereof, (b) adding the following:  “and (j) liens securing the
Indebtedness permitted pursuant to Section 7.2(j), in favor of the insurance
broker, insurance company or third party financier providing such Indebtedness
pursuant to Section 7.2(j) and solely against those insurance policies for

 

--------------------------------------------------------------------------------


 

which the premiums have been financed pursuant to Section 7.2(j)” and
(c) deleting the reference to clause (i) in the parenthetical at the end thereof
and substituting a reference to clause (j) in lieu thereof.

 

(b)           Section 7.2 of the Loan Agreement is amended by (a) deleting the
word “and” immediately preceding clause (i) thereof and substituting a comma
(“,”) in lieu thereof and (b) deleting the period at the end of Section 7.2 and
adding the following:

 

“ and (j) Indebtedness consisting of the financing by an insurance broker, an
insurance company or a third party financier arranged by such insurance broker
or insurance company that customarily enters into transactions of this type of
annual insurance premiums relating to insurance policies issued by such
insurance company or brokered by such insurance broker in an amount not to
exceed the lesser of the premiums with respect to the applicable insurance
policies and $1,000,000, is booked on the balance sheet of the Loan Parties as
an accrued expense which is offset by the periodic payments on such financing,
is on terms and conditions customary and reasonable for such similar
transactions in the marketplace (including with respect to interest rates) and,
to the extent such financing is for premiums greater than or equal to $500,000,
is pursuant to documentation reasonably acceptable to Agent.”

 

3.             No Other Amendments.  Except for the amendments and agreements
set forth and referred to in Section 2 above, the Loan Agreement and the other
Debt Documents shall remain unchanged and in full force and effect.  Nothing in
this Agreement is intended, or shall be construed, to constitute a novation or
an accord and satisfaction of any of Borrower’s or Guarantor’s Obligations or to
modify, affect or impair the perfection or continuity of Agent’s security
interests in, security titles to or other liens, for the benefit of itself and
the Lenders, on any Collateral for the Obligations.

 

4.             Representations and Warranties.  To induce Agent and Lenders to
enter into this Agreement, each Loan Party does hereby warrant, represent and
covenant to Agent and Lenders that after giving effect to this Agreement
(i) each representation or warranty of the Loan Parties set forth in the Loan
Agreement is hereby restated and reaffirmed as true and correct in all material
respects on and as of the date hereof as if such representation or warranty were
made on and as of the date hereof (except to the extent that any such
representation or warranty expressly relates to a prior specific date or
period), (ii) no Default or Event of Default has occurred and is continuing as
of the date hereof and (iii) each Loan Party has the power and is duly
authorized to enter into, deliver and perform this Agreement and this Agreement
is the legal, valid and binding obligation of each Loan Party enforceable
against each Loan Party in accordance with its terms.

 

5.             Condition Precedent to Effectiveness of this Agreement.  This
Agreement shall become effective as of the date (the “Amendment Effective Date”)
upon which Agent shall notify Borrower in writing that Agent has received one or
more counterparts of this Agreement duly executed and delivered by the Loan
Parties, Agent and Lenders, in form and substance satisfactory to Agent and
Lenders.

 

2

--------------------------------------------------------------------------------


 

6.             Release.

 

(a)           In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender and their respective successors and assigns,
and their respective present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents and
other representatives (Agent, Lenders and all such other persons being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which any
Loan Party or any of its respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
Amendment Effective Date, including, without limitation, for or on account of,
or in relation to, or in any way in connection with the Loan Agreement or any of
the other Debt Documents or transactions thereunder or related thereto.

 

(b)           Each Loan Party understands, acknowledges and agrees that its
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

(c)           Each Loan Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

7.             Covenant Not To Sue.         Each Loan Party, on behalf of itself
and its respective successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by the Loan Parties pursuant to Section 6
above.  If any Loan Party or any of its respective successors, assigns or other
legal representatives violates the foregoing covenant, each Loan Party, for
itself and its successors, assigns and legal representatives, jointly and
severally agrees to pay, in addition to such other damages as any Releasee may
sustain as a result of such violation, all attorneys’ fees and costs incurred by
any Releasee as a result of such violation.

 

8.             Advice of Counsel.               Each of the parties represents
to each other party hereto that it has discussed this Agreement with its
counsel.

 

9.             Severability of Provisions.  In case any provision of or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any applicable jurisdiction, the validity,

 

3

--------------------------------------------------------------------------------


 

legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

10.          Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute one and the same instrument.

 

11.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.

 

12.          Entire Agreement.  The Loan Agreement as and when amended through
this Agreement embodies the entire agreement between the parties hereto relating
to the subject matter thereof and supersedes all prior agreements,
representations and understandings, if any, relating to the subject matter
thereof.

 

13.          No Strict Construction, Etc.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.  Time is of the essence for this
Agreement.

 

14.          Costs and Expenses.  Loan Parties absolutely and unconditionally
agree, jointly and severally, to pay or reimburse upon demand for all reasonable
fees, costs and expenses incurred by Agent and the Lenders that are Lenders on
the Closing Date in connection with the preparation, negotiation, execution and
delivery of this Agreement and any other Debt Documents or other agreements
prepared, negotiated, executed or delivered in connection with this Agreement or
transactions contemplated hereby.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Loan
and Security Agreement to be duly executed and delivered as of the day and year
specified at the beginning hereof.

 

 

 

BORROWER:

 

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

 

 

By:

/s/ Keith Ehrlich

 

Name:

Keith Ehrlich

 

Title:

CFO

 

 

 

 

 

GUARANTOR:

 

 

 

SYNTA SECURITIES CORP.

 

 

 

 

 

By:

/s/ Keith Ehrlich

 

Name:

Keith Ehrlich

 

Title:

CFO

 

SYNTA PHARMACEUTICALS CORP.

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDER:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ R. Hanes Whiteley

 

Name:

R. Hanes Whiteley

 

Title:

Its Duly Authorized Signatory

 

SYNTA PHARMACEUTICALS CORP.

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

MIDCAP FUNDING III, LLC

 

 

 

 

 

By:

/s/ Luis Viera

 

Name:

Luis Viera

 

Title:

Managing Director

 

SYNTA PHARMACEUTICALS CORP.

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------